USCA4 Appeal: 22-6188      Doc: 9        Filed: 08/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6188


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        COREY C. GOODE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:14-cr-00031-HEH-1)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Corey C. Goode, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6188      Doc: 9        Filed: 08/23/2022     Pg: 2 of 2




        PER CURIAM:

              Corey C. Goode appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

        court’s denial of a compassionate release motion for abuse of discretion. United States v.

        Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s order.

        United States v. Goode, No. 3:14-cr-00031-HEH-1 (E.D. Va. Feb. 8, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2